Citation Nr: 1519995	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  09-49 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a left navicular fracture with mild arthritis (left wrist).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified before the undersigned in a July 2012 video-conference hearing.  A hearing transcript was associated with the claims file and reviewed.

In a September 2012 decision, the Board denied a rating in excess of 10 percent for the left wrist.  The Veteran appealed, and in a June 2014 memorandum decision, the Court of Appeals for Veterans Claims (CAVC) vacated the September 2012 decision and remanded to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2015 letter, the Veteran, through his representative, requested VA obtain treatment records from his private provider, Dr. SS.  The Veteran provided a release for those records.  VA should make all reasonable attempts to obtain records from Dr. SS.  See 38 C.F.R. § 3.159.  Further, the Veteran's representative asserted that the Veteran's left wrist disability had worsened since the last examination.  An additional examination would be helpful in assessing the current level of disability in the Veteran's left wrist.

Accordingly, the case is REMANDED for the following action:

1. Make all reasonable requests to obtain records from Dr. SS, identified in the January 2015 release.  If these records cannot be obtained, inform the Veteran and allow him an opportunity to provide the records.  Put copies of all correspondence in the file.

2. Thereafter, schedule the Veteran for a VA examination for his left wrist and forward the claims file to the examiner.  The examiner should address the following:

a. Range of motion testing should be conducted and the examiner should note the point at which the Veteran experiences pain, if applicable.  The examiner should also state whether there is any additional loss of function upon repetitive movement, due to factors such as pain, weakness, fatigability, and loss of endurance.  If so, the examiner should indicate the extent of such loss of function, in degrees.  

Further, the Veteran reported flare-ups of left wrist pain, particularly when doing manual labor.  Please, estimate any additional loss of function during such periods, expressed in degrees.  The examiner should estimate any current additional functional loss but also estimate any functional loss in the wrist in October 2004, December 2009, May 2010, March 2012, July 2012, and December 2014, as evidenced by the Veteran's written statements and examinations.  

If any requested opinion cannot be offered without resort to speculation, state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






